DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the communication holes" in lines 5-6, 6-7, and 14.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  communication holes" as there is antecedent basis.
5.	Claim 1 recites the limitation "the cells" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of cells" as there is antecedent basis.
6.	Claim 1 recites the limitation "the elastic valve bodies" in lines 11, 18,  and 23.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office the plurality of elastic valve bodies" as there is antecedent basis.
7.	Claim 1 recites the limitation "the tubular portions" in lines 12, 19,  and 20.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of tubular portions" as there is antecedent basis.
8.	Claim 1 recites the limitation "the tubular portion" in line 22.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a tubular portion".
9.	Claims 2-6 are rejected as depending from claim 1.
10.	Claim 2 recites the limitation "the tubular portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of tubular portions" as there is antecedent basis.
11.	Claim 3 recites the limitation "the inner wall surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " inner wall surfaces".
12.	Claim 3 recites the limitation "the tubular portions" in lines 2, 5-6, and 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of tubular portions" as there is antecedent basis.
13.	Claim 3 recites the limitation "the inclined surfaces are disposed so that the inclined surfaces are" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For surfaces are disposed so that the inclined surfaces are".
14.	Claim 3 recites the limitation "the proximal ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " proximal ends".
15.	Claim 3 recites the limitation "the distal ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " distal ends".
16.	Claim 4 recites the limitation "the tubular portions" in lines 3, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of tubular portions" as there is antecedent basis.
17.	Claim 4 recites the limitation "the inclined surfaces are disposed so that the inclined surfaces are" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  " inclined surfaces are disposed so that the inclined surfaces are".
18.	Claim 4 recites the limitation "the proximal ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " proximal ends".
19.	Claim 4 recites the limitation "the distal ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " distal ends".
the communication hole" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a communication hole".
21.	Claim 5 recites the limitation "the tubular portions to the distal ends of the tubular portions" in line 8.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of tubular portions to the distal ends of the plurality of tubular portions"  as there is antecedent basis.
Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


24.	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaoka  et al. (WO2018/159456 A1) with citations from equivalent (US 2020/0067044) as cited in IDS dated 9/8/21.
Regarding claim 1, Hamaoka discloses a pressure control valve structure used for a power storage module ( pressure adjustment valve 160, Fig. 10, [0175], power storage module 12, Figs. 2 & 3, [0072]) including a plurality of cells each having an internal space in which a 
a wall portion having a plurality of communication holes(first base member 170 with first communication holes 174 & second base member 180 with second communication holes 183, Fig. 10), the plurality of communication holes corresponding to the plurality of cells, respectively, each of the plurality of communication holes communicating with the internal space([0178], [0186]);
 10a plurality of tubular portions surrounding their associated communication holes and protruding outwardly from a wall surface of the wall portion as a proximal end(see spaces S12 & S13 in Fig. 11, [0183], [0186]); 
a plurality of elastic valve bodies(valve body 190, Figs. 10 & 11, [0176]), each of the plurality of elastic valve bodies accommodated in each of the plurality of tubular portions and having a first end surface and 15a second surface opposite from the first end surface, the first end surface closing each of the plurality of communication holes([0192]); 
an outer peripheral wall surrounding the plurality of tubular portions collectively(portion 172, Figs. 10 & 11); and 
a cover fixed to the outer peripheral wall and pressing the second end 20surface of each of the plurality of elastic valve bodies towards the wall portion(cover member 1100, Figs. 10 & 11), wherein
 the plurality of tubular portions are spaced from the cover(Fig. 11), and 
each of the plurality of tubular portions has an inner wall surface that includes an inclined surface (see Fig. A as annotated Fig. 11)

    PNG
    media_image1.png
    595
    900
    media_image1.png
    Greyscale
Fig. A
that is inclined downwardly in a gravity direction (Z direction, Fig. A) from the proximal end of a tubular portion to a distal end of the tubular portion with a compression 25direction (X direction, Fig. A) of the plurality of elastic valve bodies set extending horizontally.  
Regarding claim 2, Hamaoka discloses all of the claim limitations as set forth above. Hamaoka further discloses  the tubular portion has a circular shape in cross section as viewed from the compression direction([0183], [0186]), and ;3the inner wall surface of each of the plurality of  tubular portions is formed so that a diameter of the inner wall surface increases from the proximal end of the tubular portion to the distal end of the tubular portion([0183]).  
Regarding claim 3, Hamaoka discloses all of the claim limitations as set forth above. Hamaoka further discloses  inner wall surfaces of the plurality of tubular portions are disposed at positions shifted from each other in a lateral direction as viewed from the compression direction when  inclined surfaces are disposed so that the inclined surfaces are 5inclined downwardly in the gravity direction from  proximal ends of the plurality of tubular portions to  distal ends of the plurality of  tubular portions ([0019], [0031], [0180]-[0181]).  
Regarding claim 4, Hamaoka discloses all of the claim limitations as set forth above. Hamaoka further discloses a bottom surface is formed in an inner wall surface of the outer peripheral 10wall between the plurality of tubular portions and the cover, the bottom surface being 
Regarding claim  256, Hamaoka discloses all of the claim limitations as set forth above. Hamaoka further discloses a power storage module comprising; the pressure control valve structure according to claim 1(Figs. 2 & 3).
Allowable Subject Matter
25.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-6 is overcome.
In particular, the allowable limitation is the cover has an opening that provides communication between a space surrounded by the outer peripheral wall and an outside of the pressure control valve structure, and 20at least a part of the opening is formed at a position lower than the position of a communication hole when the inclined surfaces are disposed so that the inclined surfaces are inclined downwardly in the gravity direction from the proximal ends of the plurality of tubular portions to the distal ends of the plurality of tubular portions.  
In the instant invention, as illustrated in FIG. 10, the discharge port 41 formed in the cover 31 serves as an opening that provides communication between the space S2 surrounded by the outer peripheral wall portion 36 and the outside of the cover 31([0066] US 2021/0159570). In one example of the pressure control valve 12, the discharge port 41 serves as a discharge port for 
Hamaoka discloses an exhaust port 185 communicating the circulation space S14 with the outside, is provided in the second base member 180([0195] Fig. 13(B)) but does not disclose, teach or render obvious the cover has an opening that provides communication between a space surrounded by the outer peripheral wall and an outside of the pressure control valve structure, and 20at least a part of the opening is formed at a position lower than the position of a communication hole when the inclined surfaces are disposed so that the inclined surfaces are inclined downwardly in the gravity direction from the proximal ends of the plurality of tubular portions to the distal ends of the plurality of tubular portions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724